O’Brien, J.:
The complaint, in substance, alleges that, on March 10, 1896, the plaintiff, at the request of the defendants, made and delivered a note under ail agreement, as therein set forth, which note was without consideration; that plaintiff had had certain controversies with the Hancock Hational Bank, and that the plaintiff, being in business here and fearing trouble would arise by the bringing of an action by said bank (although plaintiff claimed that the bank had no claim against him), consulted with the defendants, and at their request the note was made and delivered and an attachment procured so as to prevent anything being done, it being agreed that, after protecting plaintiff, the defendants would return the note on demand, and in no event enter judgment thereon; that, accordingly, the note was made and delivered, and an attachment was issued and served on a bank where plaintiff had certain securities; that thereafter the Hancock Hational Bank brought an action against the plaintiff and others, in which an injunction was issued; that the injunction was vacated and set aside, and that thereafter the plaintiff demanded of defendants the return of the note under the agreement, which they refused to do, but subsequently brought an action upon such note, and that this plaintiff (who was the defendant in the action brought by these defendants against him on such note) interposed an answer; that the action was duly tried and the jury rendered a verdict in favor of this plaintiff, to the effect that these defendants had no claim to said note, and that the same was utterly null and void; that a judgment was entered accordingly and a copy served in the manner required by law, and that the time to appeal has expired and no appeal has been taken; that *222the plaintiff has demanded the return of the note, but that the defendants have refused to return it, and are still in- the unlawful possession thereof, and have converted the same to their own use, to the damage of this plaintiff in the sum of ■ $10,000; that plaintiff is entitled to the immediate possession of the note. And plaintiff demands that the defendants be compelled to surrender it for cancellation, and other relief.
A demurrer was interposed upon the ground that upon the face of the complaint it did not state facts sufficient to constitute a cause of action. A motion made on the pleadings for judgment on the demurrer as frivolous was granted, and from this order the appeal is taken.
To support the demurrer three grounds were urged : First, it appearing from the complaint that the parties entered into an alleged fraudulent transaction to injure the Hancock National Bank, neither law nor equity will interfere to relieve the plaintiff as against the defendants, from the consequences of his misconduct; second, that in the action between the same parties the identical note sought to be canceled was sued upon, and judgment having been rendered in favor of the plaintiff, the court will not entertain another suit between the same parties upon the same cause of action for any relief which the plaintiff might have obtained in the former action; and, third, that suit cannot be entertained in equity for the cancellation of an overdue note to which there is a perfect defense at law.
We think this position was well taken and that the demurrer was not frivolous.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Van Brunt, P. J.. Barrett, Rumsey and Ingraham, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.